PER CURIAM.
By this interlocutory appeal, pursuant to § 924.071(1), Fla.Stat., we are called upon to review the propriety of a trial *75court’s order suppressing certain evidence obtained following what the trial court found to be an illegal arrest. The pivotal question is whether or not a municipal police officer has a right to arrest a motor vehicle operator for violations of the State traffic code occurring on an interstate highway within the geographical limits of the municipality.
 We hold that pursuant to § 316.-016(3) (a)-, Fla.Stat.1 a municipal police officer is specifically authorized to enforce the traffic laws within the confines of a municipality. The appellee urges that § 316.006, Fla.Stat.2 divests the municipality of any such power. However, we do not agree; this latter section vests exclusive jurisdiction in the State, through the Department of Transportation, for the establishment of traffic control devices, speed limits, signs, etc. By the very title to this section, this does not relate to enforcement. It is understandable that the Legislature would place the exclusive jurisdiction for fixing speed limits, signs, and traffic control devices in one authority in order that the requirements on a given road would be uniform, but it is also understandable that the Legislature would permit the enforcement of these requirements by any lawful law enforcement officer.
Therefore, for the reasons above stated, the order here under review is hereby reversed and remanded to the trial court.
Reversed and remanded.

. “§ 316.016 Enforcement. — The enforcement of the traffic laws of this state is vested as follows:
$ $ $ $ ‡
“(3) Municipalities.—
“(a) The police department of each chartered municipality shall enforce the traffic laws of this state on all the streets and highways thereof and elsewhere throughout the municipality wherever the public has the right to travel by motor vehicle. However, nothing in this chapter shall affect any law, general, special, or otherwise, in effect on January 1, 1972, relating to ‘hot pursuit’ without the boundaries of the municipality.”





. “§ 316.006 Jurisdiction. — Jurisdiction to control traffic is vested as follows:
“(1) State. — The department of transportation shall have all original jurisdiction over all state roads throughout this state, including those within the grounds of all state institutions and the boundaries of all dedicated state parks, and may place and maintain such traffic control devices which conform to its manual and specifications upon all such highways as it shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic.”